Citation Nr: 0807075	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  03-26 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a genitourinary 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, which denied 
service connection for chronic recurrent urethral stricture.  
The Board remanded the claim for further development in 
January 2006 and May 2007. 


FINDINGS OF FACT

1.  The record does not contain medical evidence that the 
veteran has been diagnosed with urinary stricture.   

2.  The veteran's current genitourinary complaints are not 
shown to be related to urethritis that was diagnosed and 
treated several times during service.

3.  The veteran's prostate enlargement is not shown to have 
been incurred in or aggravated by service.


CONCLUSION OF LAW

The veteran's genitourinary disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2006; a rating 
decision in October 2002; a statement of the case in July 
2003; and a supplemental statement of the case in January 
2007.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  In 
the present case, complete VCAA notification was not sent 
until after the initial adjudication of the veteran's claim.  
Yet, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error 
since the veteran had ample opportunity to respond, 
supplement the record, and participate in the adjudicatory 
process after the notice was given.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
adjudication in the August 2007 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §  3.303(a).  
With chronic disease shown as such in service or within a 
pertinent presumption period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).

In his VA Form 9, the veteran argued that he had a "chronic, 
recurrent, long term Urethral Stricture condition" that was 
incurred in the line of duty.  The veteran's service medical 
records show that he was diagnosed with gonococcal urethritis 
in June and August 1974, and non-gonococcal urethritis in 
November 1975.  A urethral stricture condition, however, is 
not noted in the service records or on the veteran's January 
1976 separation exam.  

In September 2002, the veteran sought treatment from a 
private physician for what he described as a urethral 
stricture.  After a thorough examination, the physician 
declined to diagnose urethral stricture because he did not 
have access to the veteran's old medical records to determine 
if a cystoscopy had been performed.  The veteran was instead 
diagnosed with benign prostatic hypertrophy with obstructive 
uropathy since his exam revealed a mildly enlarged prostate 
and microscopic hematuria on the urine exam.  

The veteran underwent a VA examination in October 2006 
wherein he reported having trouble starting his urine stream, 
incontinence, minor dribbling, and occasional pain in his 
penis or scrotum.  The examiner reviewed the claims file and 
found no mention of urethral stricture or cystoscopy.  Upon 
examination, she noted that the veteran had mild prostate 
enlargement posteriorly and opined that he could have an 
obstructive uropathy anteriorly due to benign prostatic 
hypertrophy.  She concluded that the veteran's claim for 
urethral stricture was less likely than not related to his 
military service because he had not been diagnosed with the 
condition.  In June 2007, the same VA examiner reviewed the 
veteran's claims file again and concluded that the veteran's 
current urethral complaints were less likely than not related 
to his genitourinary symptoms in service.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141(1992).  Here, the 
medical record does not show that the veteran has been 
diagnosed with urethral stricture.  Moreover, the competent 
medical evidence indicates that the veteran's current 
genitourinary problems, diagnosed as benign prostatic 
hypertrophy, are not related to the urethritis diagnosed in 
service.  The evidence does not show that the veteran's 
prostate enlargement was incurred in or aggravated by 
service.  Although the Board acknowledges the veteran's 
assertions about the cause of his current condition, he is 
not qualified to offer a medical opinion under 38 C.F.R. 
§ 3.159(a).  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and service connection for a 
genitourinary disorder is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a genitourinary disorder is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


